Citation Nr: 0813250	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  03-11 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip and leg 
disability.

2.  Entitlement to service connection for a right hip and leg 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1965 to 
August 1968.
 
These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
declined to reopen the veteran's claim for service connection 
for bilateral hip and leg disabilities as new and material 
evidence had not been received.  

In April 2004, the Board reopened and remanded the matter to 
the RO for additional development and adjudication on the 
merits.  

In September 2006, the veteran testified during a Travel 
Board hearing before the undersigned Acting Veterans Law 
Judge at the RO.  A transcript of that hearing is of record.

In June 2007, the Board remanded these matters to the RO for 
additional action.  After completing the requested action, 
the RO continued the denial of the claims for service 
connection (as reflected in the October 2007 supplemental 
statement of the case (SSOC)) and returned these matters to 
the Board for further appellate consideration. 

The veteran submitted additional evidence directly to the 
Board without a waiver of RO review in December 2007.  As 
this evidence pertains to the veteran's left hip and leg 
claim, and as this claim is being resolved in the veteran's 
favor, the Board may proceed with consideration of this 
appeal. 

The issue of entitlement to service connection for a right 
hip and leg disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1. The medical evidence clearly and unmistakably shows that 
the veteran had a left hip and leg disability that pre-
existed service.

2.  The medical evidence does not clearly and unmistakably 
show that the veteran's left hip and leg disability was not 
aggravated by such service.


CONCLUSION OF LAW

1.  The presumption of soundness on entry in service as to 
the veteran's left hip and leg disability is rebutted. 38 
U.S.C.A. § 1111 (West 2002 & Supp. 2005); 38 C.F.R. § 3.304 
(2007).

2.   Service connection for a left hip and leg disability is 
warranted.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2007); VAOPGCPREC 3-2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision in this appeal, 
further notification and assistance is unnecessary to aid the 
veteran in substantiating his claim.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

VA amended 38 C.F.R. § 3.304(b), effective May 4, 2005, to 
reflect a change in the interpretation of 38 U.S.C.A. § 1111 
by the Federal Circuit and VA's General Counsel, and the 
regulation now states that to rebut the presumption of 
soundness, VA must establish by clear and unmistakable 
evidence both that the disability existed prior to service 
and that it was not aggravated by service.  See VAOPGCPREC 3-
2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The burden 
to show no aggravation of a pre-existing disease or disorder 
during service is an onerous one that lies with the 
government.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2007).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id.; See also Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  Temporary or intermittent flare- 
ups during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2006); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  A precedent opinion of the VA 
General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue 
of General Counsel opinion 01-85 (March 5, 1985)), held in 
essence that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Moreover, congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service- 
connected.  Id.

A.  Left hip and leg

The veteran is presumed under the law to have been in sound 
condition when he entered active duty in July 1965.  The 
veteran's enlistment examination evaluated the veteran's 
musculoskeletal system and lower extremities as clinically 
normal.  On contemporaneous self-report the veteran noted 
cramps in legs, which an examiner reported was not considered 
disabling.  No left hip or leg disability was noted on 
entrance.

Although a left hip disability was not "noted" on the 
veteran's entrance examination, the evidence, taken as a 
whole, constitutes clear and unmistakable evidence that the 
veteran's left hip disability preexisted service.  In this 
regard, the veteran's service treatment records (STRs) 
indicate that he immediately sought treatment for left hip 
pain shortly after entrance into service, and he made 
contemporaneous statements on entrance examination that he 
had leg cramps.  Moreover, X-rays in September 1965 revealed 
irregularity of the left acetabulum, and irregularity of the 
left femoral head.  The following differential diagnoses were 
considered: Legg-Perthes, aseptic necrosis, old trauma of 
some sort, or perhaps old inflammatory disease.  The veteran 
submitted a private medical opinion in May 2002 along with an 
October 2002 addendum that found the veteran probably had 
pre-existing degenerative joint disease (DJD) of the left 
hip, not yet apparent at time of enlistment.  A September 
2007 VA examiner also found that September 1965 x-rays of the 
veteran's left hip showed abnormalities, which he noted was 
only  two months after the veteran's enlistment.  He opined 
that it was more likely than not that this condition existed 
prior to the veteran's enlistment.  A history of left hip 
pain prior to service was also described to the VA examiner 
by the veteran himself.  Therefore, the Board finds after 
consideration of all the evidence that the veteran's left hip 
condition clearly and unmistakably existed prior to service.

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the veteran's left hip condition 
clearly and unmistakably preexisted service.  The Board must 
also determine by clear and unmistakable evidence whether the 
veteran's preexisting disorder was not aggravated during 
service.  To make this determination, the Board must consider 
the veteran's service treatment records (STRs) as well as 
evidence developed after service.

The veteran's STRs establish that he was treated for left hip 
pain during service.  No trauma was noted.  The veteran 
contends that during training on a rifle range, an instructor 
pushed his back forward, and he felt a "pop" in his hip.  
He further maintains that this event resulted in his left hip 
problems that persisted after service.  On that point, the 
private medical opinions submitted by the veteran found that 
the event described by the veteran, noted above, as well as 
his chronic physical duties in the military may have 
contributed into the progression of his pre-existing left hip 
DJD into full-blown Avascular Necrosis (AVN) and/or Legg-
Perthes disease.  

The September 2007 VA medical examiner, who had the benefit 
of a review of the entire claims file in combination with 
examination of the veteran, determined that the veteran's 
left hip condition had beginnings prior to his enlistment.  
He added that there was no history suggestive of severe 
trauma during military service.  What the Board finds 
significant is that the VA examiner focused his findings on 
the veteran's left hip, and concluded that he was unable to 
"resolve the issue of repetitive trauma due to rigors of 
physical training and activities in military service 
aggravating his most likely pre-existing condition without 
resort[ing] to mere speculation."  The Board notes that it 
need not be proven to a certainty that the veteran's left hip 
condition is related to the veteran's military service.  
Rather, as has been discussed above, it must be established 
by clear and unmistakable evidence that the left hip 
disability was not aggravated by military service.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  In this case, no such 
evidence exists in the record.

The implication here is that there are one or more factors 
that contributed to the veteran's status post left hip 
replacement with residuals, as diagnosed in the September 
2007 VA examination report.  The September 2007 VA examiner 
did not conclude that the veteran's service did not 
exacerbate the veteran's pre-existing left hip condition.  He 
was unable to rule out the possibility that at least some of 
the factors that worsened the veteran's pre-existing left hip 
condition were incurred during service.  None of the 
competent medical evidence clearly and unmistakably 
establishes that no aggravation occurred during or due to 
service. 

Hence, the Board has reached the conclusion that the record, 
viewed as a whole, does not show by clear and unmistakable 
evidence that the veteran's left hip condition was not 
aggravated during service.  Thus, service connection is 
warranted for a left hip disability.


ORDER

Service connection for a left hip and leg disability is 
granted.


REMAND

In an October 2002 statement, the veteran raised the issue of 
service connection for a right hip and leg disability as 
secondary to his left hip disability.  As service connection 
for a left hip and leg disability was not yet established, 
the RO did not address this issue.  Given the fact that the 
current decision now establishes service connection for the 
left hip and leg, the Board finds that these contentions are 
inextricably intertwined with the claim for service 
connection on a direct basis, and must now be addressed.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Moreover, the Board notes that the July 2007 Board remand 
requested that, if the examiner were to find that there was 
clear and unmistakable evidence that only one of veteran's 
hip and leg disabilities existed prior to service and that 
there was no clear and unmistakable evidence that it was not 
aggravated during service, then the examiner was also to 
provide an opinion as to whether it was as likely as not that 
this hip disability was the cause of the other hip 
disability.  Unfortunately, the September 2007 VA examiner 
did not provide this portion of the opinion.  

The Board acknowledges that the opinion request contained in 
the July 2007 remand was necessarily complex and that this 
made it difficult to follow.  Nevertheless, the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Therefore, the veteran's claim for service connection for a 
right hip and leg disability must be remanded in order to 
obtain the opinion that was previously requested in the July 
2007 remand.  

Accordingly, the case is REMANDED for the following action:

1.  Return the veteran's claims folder to 
the examiner who conducted the September 
2007 VA examination.  If this examiner is 
unavailable, the claims folder should be 
provided to another examiner qualified to 
express an opinion in orthopedics.  After 
a review of the medical records, the 
examiner should attempt to express the 
following opinion: 1) is it as likely as 
not that the veteran's service connected 
left hip disability has caused or 
aggravated his disability of the right 
hip and leg?  The reasons and bases for 
this opinion should be provided.  Please 
note that an additional examination 
should be scheduled only if the examiner 
finds a new examination is necessary to 
render the requested opinion. 

2.  After the opinion has been obtained, 
reconsider the veteran's claim, including 
on the basis as to whether or not the 
right hip and leg disability is secondary 
to the service connected left hip and leg 
disability.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


